United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2743
                       ___________________________

                           Sam Edward Thurmond, Sr.

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

     Tim Ryals, Sheriff, Faulkner County Detention Facility; Gary Andrews,
Lieutenant, Faulkner County Detention Facility; C. Reedmiller, Captain, Faulkner
                           County Detention Facility

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: March 29, 2019
                              Filed: April 8, 2019
                                 [Unpublished]
                                ____________

Before BENTON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Arkansas inmate Sam Thurmond appeals the
district court’s1 adverse grant of summary judgment on his access-to-courts claim.
Upon careful de novo review, we conclude the district court did not err in its
summary judgment decision. See Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017)
(standard of review); Hartsfield v. Nichols, 511 F.3d 826, 831-32 (8th Cir. 2008) (“To
prove a violation of the right of meaningful access to the courts, a prisoner must
establish the state has not provided an opportunity to litigate a claim challenging the
prisoner’s sentence or conditions of confinement in a court of law, which resulted in
actual injury, that is, the hindrance of a nonfrivolous and arguably meritorious
underlying legal claim.”).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the proposed findings and
recommendations of the Honorable Jerome T. Kearney, United States Magistrate
Judge for the Eastern District of Arkansas.

                                         -2-